Exhibit 10.5 Yi You XianContract [2007]303-85 Cooperation Agreement between China Mobile Communications Corporation and WAP Service Provider Party A: China Mobile Communications Corporation Party B: Shanghai Mopie Information Technology Co., Ltd Both parties, under the principles of equality and mutual benefit and win-win and through friendly negotiation, have decided to establish cooperation tie. This Agreement is entered into with the objective to detail the rights and obligations of both parties during the operation and it has the same binding force to both parties. I.
